DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-6 in the reply filed on May 9, 2022 is acknowledged.  Claims 7-13 have been withdrawn.  Claims 1-6 are currently pending and under examination.
	
This application is a National Stage of International Application No. PCT/JP2018/022344, filed June 12, 2018, claiming priority based on Japanese Patent Application No. 2017-118066, filed June 15, 2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially parallel” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of being parallel is encompassed within, or excluded from, “substantially parallel,” such as how many degrees off parallel are included within the term “substantially.”
Claim 3 recites the limitation "the top surface part and rising parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No top surface part or rising parts of the upper film are previously recited.  
Additionally with regard to claim 3, this claim is indefinite, because it is unclear what is meant by the limitation that the upper film of the bag body has a swelling shape “configured from the top surface part and rising parts formed on a circumference of the top surface part.”  It is unclear if the top surface part and rising parts are intended to be part of the upper film of the bag body, or instead are part of a mechanism relating to the plurality of recess portions.  As the location of the top surface part and rising parts are unclear, the limitation that the bottom of the pressing member is brought into contact with “the top surface part in a range on an inner side than the rising part to press the upper film” is likewise unclear.  
The term “smaller” in claim 6 is a relative term which renders the claim indefinite. The term “smaller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what flow rate is encompassed within a smaller flow rate as recited in the claim. 
	Claims 2, 4, and 5 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (IDS; WO 2016/0318057; Published August 4, 2016 – US 2020/0318057 utilized as a translation thereof and referred to hereafter).
With regard to claims 1 and 5, Hata et al. teach a cell culture method using a cell culture bag, the bag body configured from an upper film and a lower film which seal a peripheral portion, wherein a port is mounted on the bag body (Abs.; Fig. 11-12).  The bag is placed on a placement surface of a stand (Fig. 5, 11-12).  A pressing member parallel to the placement surface having a bottom surface in contact with the bag is used to press the upper film surface from above (Fig. 5, 11-12).  The upper surface of the container in which culture medium is filled in a prescribed amount, is pressed by the pressing plate thus enabling the inside of the container to be pressurized (Fig. 5, 11-13; Para. 118).  The bag is pressurized by the pressing plate so that during a long-term culture period, when new culture medium is introduced through a port and old culture medium is removed through a port, flow of the culture medium is suppressed to enable efficient proliferation of the cells (Para. 48, 67, 93).  As Hata et al. teach a port(s) through which the culture media and cells are introduced and removed (Fig. 5, 11-14, No. 12; Para 48), an injection and discharge means is necessarily connected to the port during any time that culture media is introduced or removed.
With regard to claim 6, as Hata et al. teach a cell culture method as claimed, using components as claimed, the result that upon injecting or discharging the culture medium from the port, as a height from the placement surface of the stand to the bottom surface of the pressing member is lower, a flow rate of the culture medium passing through the port is adjusted to be smaller, would naturally flow from performance of the method as taught by Hata et al. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al.
The teachings of Hata et al. as applied to claim 1 have been set forth above.
With regard to claim 2, Hata et al. teach that a plurality of recess portions are formed in the lower film of the cell culturing bag (Fig. 1-2).  It is not specifically taught that when discharging the culture medium, the pressing member is descended until the upper film closes the plurality of recess portions.  However, it would have been obvious to one of ordinary skill in the art to adjust the pressing member to the desired height, and to create the desired pressure, when culturing different types of cells.  As discussed previously, Hata et al. teach that the bag is pressurized by the pressing plate during culturing so that flow of the culture medium is suppressed to enable efficient proliferation of the cells (Para. 48, 67, 93).  An ordinary artisan would have been motivated to close off the plurality of created recess portions (see Fig. 1) using the pressing plate and upper portion of the culture bag, including for a period following addition of cells until desired proliferation and adherence has been achieved, thus predictably and successfully suppressing flow of the culture medium, resulting in the cells staying in a designated recess portion until firmly adhered and of a desired quantity.   
With regard to claim 3, Hata et al. teach that the upper film of the bag has a swelling shape, and the bottom surface of the pressing member is brought into contact with the upper film of the bag body, thus pressing the upper film (Fig. 11-12).
With regard to claim 4, Hata et al. teach that the bottom surface of the pressing member has plane portions in positions corresponding to peripheral edges of the plurality of recess portions (Fig. 3-6).  While the pressing member does not have projection portions that project from the plane portions of the pressing member corresponding to the plurality of recess portions, such projection portions are present in the placement surface (see Fig. 1-2, 4).  It would have been obvious to one of ordinary skill in the art that a culture device used in the method could instead include projection portions corresponding to the recess portions in the pressing member, as doing so would be a simple substitution of projection portions on one surface for another, and would have been expected to predictably and successfully provide for a cell culture method having removable recess portions as desired by Hata et al. 


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653